DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: "(not shown)" on page 4, paragraph 7 should be removed due to drawing corrections submitted on 01/04/2021.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacIntyre (U.S. 2753138).


- a pneumatic ice-breaking device (column 1, lines 15-16); 
- an air inlet (#5); and 
- a motorized valve (#27, #29; column 2, lines 30-31) having an air loading port (column 2, lines 44-45) connected to the air inlet (#5, #7, #18, #19, and #21) and an air discharge port (column 2, line 46) connected to the air outlet (#35 and #44), said valve being configured to supply air to the pneumatic ice-breaking device in a pulsating way (column 1, lines 18-20); 
wherein the method comprises, 
receiving air from the environment outside the aircraft (#5, #7, #18, #19; column 2, lines 2; 17-20), through the air inlet (#5), and
discharging air into the outside environment, through the air outlet (#44; column 3 lines 26-27), 
the method being characterized by further comprising
converting the kinetic energy of the air at the air inlet, originating from the relative motion between the air and the aircraft (column 2, line 2), into air pressure at the pneumatic ice-breaking device (column 2, lines 19-21),
wherein the air outlet is positioned so that the air pressure at the air outlet is lower than an outside ambient pressure (column 3, lines 26-27). 
The outlet conduit being exhausted directly to the atmosphere (column 3, lines 26-27) assumes the outlet would be located on the body of the plane. Since air is moving past the body while it is in motion, it can be assumed that the pressure along the area where the outlet is open to the environment would have a lower pressure than the outside ambient air pressure. 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over MacIntyre (U.S. 2753138) as applied to claim 1 above, and further in view of Taylor (U.S. 2337426).

Regarding claim 2, MacIntyre teaches the method according to claim 1. MacIntyre does not teach the valve structure. Taylor teaches the valve comprises a stator (#39) and a motorized valve member (#40) rotatably mounted inside the stator (Figs. 2-5; page 2, column 1, lines 18-20), wherein the stator has an air loading port (P-2) and an air discharge port (E), as well as a pressurization port (D-3, D-4) and a depressurization port (D-3, D-4), fluidically connected to the pneumatic ice-breaking device (page 2, column 1, lines 1-3), wherein the valve member has a first and a second passage formed transversely therethrough (#41, #42), whereby in operation the valve member is able to cyclically rotate (page 2, column 1, lines 36-37) between a pressurization position (Fig. 3), in which the air loading port is fluidically connected to the pressurization port through the first passage while the depressurization port is disconnected from the air discharge port (page 2, column 2, lines 10-12), and a depressurization position (Fig. 5) in which the depressurization port is fluidically connected to the air discharge port through the second passage while the air loading port is disconnected from the pressurization port (page 2, column 2, lines 35-38). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ice breaking device of MacIntyre with the valve of Taylor. Doing so would create a valve capable of cycling through an inflation and deflation phase for the ice-breaking inflatable device (Taylor, page 1, column 2, lines 52-55) which increases the efficiency of the system.

Regarding claim 5, MacIntyre further teaches a suction pump arranged at the air discharge port (#40; column 3 lines 20-21).

Regarding claim 6, MacIntyre further teaches the suction pump is a Venturi-effect pump (#45; column 3, lines 31-32), said pump being driven with air from the air loading port (#7, #42, #40, and #44; column 3, lines 22-26). Because the air inlet port is connected to the air inlet, the air supplied is from the air loading port. 

Regarding claim 7, MacIntyre further teaches a duct is provided, formed between the air loading port and the air discharge port (#7, #42; column 3, lines 22-26), said duct being provided for feeding air from the air loading port to the Venturi-effect pump (#40).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacIntyre (U.S. 2753138) and Taylor (U.S. 2337426) as applied to claims 1 and 2 above, and further in view of Chen (WO 2013/088319).

Regarding claim 3, MacIntyre in view of Taylor teaches the method according to claim 2, seen above. MacIntyre does not teach the valve structure having passages on different levels. Chen teaches the air loading port (1A1), the pressurization port (1A2) and the first passage (1A) are arranged at a first level with respect to the rotation axis of the valve member (Fig. 3), and the air discharge port (1B1), the depressurization port (1B2) and the second passage (1B) are arranged at a second level with respect to the rotation axis of the valve member (Fig. 3), different from the first level (page 2, paragraph 3, lines 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ice breaking device of MacIntyre with the valve of Chen. Doing so would allow reversal of the flow every 90° rotation of the inner cylinder, or four times per rotation cycle (Chen, page 16, paragraph 5-page 17, paragraph 1). This improves the efficiency of the valve from Taylor which completes a reversal of flow twice per full rotation cycle.

Regarding claim 4, MacIntyre in view of Taylor and further in view of Chen teaches the method according to claim 3, seen above. Modified MacIntyre does not teach the valve structure having passages orthogonal to the axis of rotation of the valve member which are angularly staggered. Chen teaches the first passage (1A) and the second passage (1B) are rectilinear and extend orthogonally to the rotation axis of the valve member (page 2, paragraph 3, lines 8-9), angularly staggered with each other (page 2, paragraph 3, lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ice breaking device of MacIntyre with the valve of Chen. Doing so would allow reversal of the flow every 90° rotation of the inner cylinder, or four times per rotation cycle (Chen, page 16, paragraph 5-page 17, paragraph 1). This improves the efficiency of the valve from Taylor which completes a reversal of flow twice per full rotation cycle.


Response to Arguments
Applicant’s arguments regarding the rejection of claims 1-8 under 35 U.S.C. 112(a), see pages 6-7, filed 01/04/2021, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of 10/02/2020 has been withdrawn. 

Applicant's arguments regarding rejection of claims 1-8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 filed 01/04/2021 have been fully considered but they are not persuasive.
McIntyre discloses air at the inlet originating from ram air (column 2, line 2). Ram air implies the aircraft is in motion and air intake is created by the relative motion of the air and aircraft. McIntyre also discloses converting air (and its inherent kinetic energy) originating from the relative motion at the inlet (#5) into air pressure at the pneumatic device (column 2, lines 19-21). Although the pressurized air in MacIntyre is pressurized by a compressor (#7), the supplied air originates from ram air at the inlet and therefore the  conversion of kinetic energy in the ram air through the system into pressurized air at the ice breaking device still occurs, therefore MacIntyre still reads on the claims as currently presented. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., avoiding consumption of pneumatic energy generated or accumulated within the aircraft) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647